 



Execution Copy
$300,000,000
ENCORE ACQUISITION COMPANY
6.0% Senior Subordinated Notes due 2015
PURCHASE AGREEMENT
June 30, 2005
Credit Suisse First Boston LLC
Eleven Madison Avenue
New York, New York 10010
Dear Sirs:
     1. Introductory. Encore Acquisition Company, a Delaware corporation (the
“Company”), proposes, subject to the terms and conditions stated herein, to
issue and sell to Credit Suisse First Boston LLC (“CSFB”) as the sole initial
purchaser (the “Purchaser”) U.S.$300,000,000 principal amount of its 6.0% Senior
Subordinated Notes due 2015 (“Offered Securities”) to be issued under an
indenture, to be dated as of July 13, 2005 (the “Indenture”), among the Company,
the subsidiary guarantors named therein (the “Subsidiary Guarantors”) and Wells
Fargo Bank, National Association, as Trustee. The Offered Securities will be
guaranteed (the “Subsidiary Guarantees”) by the Subsidiary Guarantors. The
United States Securities Act of 1933, as amended, is herein referred to as the
“Securities Act.”
     The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement among the Company, the Subsidiary Guarantors and
the Purchaser (the “Registration Rights Agreement”), pursuant to which the
Company and the Subsidiary Guarantors agree to file a registration statement
with the Securities and Exchange Commission (the “Commission”) registering,
under the Securities Act, notes (the “Exchange Securities”) identical in all
material respects to the Offered Securities to be offered in exchange for the
Offered Securities.
     The Company will use the net proceeds of the Offered Securities to (A) to
repay outstanding indebtedness under the Company’s U.S.$500,000,000 senior
revolving credit facility (the “Senior Credit Facility”), (B) to redeem
$150 million aggregate principal amount of the Company’s 8.375% Senior
Subordinated Notes due 2012, notice of which shall be given at or prior to the
Closing, (C) to pay transaction costs relating to the issue and sale of the
Offered Securities and (D) for general corporate purposes.
     The Company hereby agrees with the Purchaser as follows:
     2. Representations and Warranties of the Company. The Company and the
Subsidiary Guarantors represent and warrant to, and agree with, the Purchaser
that:
     (a) An offering circular relating to the Offered Securities to be offered
by the Purchaser has been prepared by the Company. Such offering circular (the
“Offering Circular”), as supplemented as of the date of this Agreement, together
with all documents incorporated by reference therein are hereinafter
collectively referred to as the “Offering Document”. On the date of this
Agreement, the Offering Document does not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from the Offering Document in reliance upon and in conformity with
information furnished to the Company in

 



--------------------------------------------------------------------------------



 



writing by or through CSFB specifically for use in the Offering Document. Except
as disclosed in the Offering Document, on the date of this Agreement, the
Company’s Annual Report on Form 10-K most recently filed with the Commission and
all subsequent reports (collectively, the “Exchange Act Reports”) which have
been filed by the Company with the Commission or sent to stockholders pursuant
to the Securities Exchange Act of 1934 (the “Exchange Act”) do not include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. Such documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the rules and regulations of the Commission thereunder; and any
further documents so filed and incorporated by reference in the Offering
Document, when such documents become effective or are filed with the Commission
will conform in all material respects to the requirements of the Exchange Act
and will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
     (b) The Company has been duly incorporated and is an existing corporation
in good standing under the laws of the State of Delaware, with power and
authority (corporate and other) to own its properties and conduct its business
as described in the Offering Document; and the Company is duly qualified to do
business as a foreign corporation in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except where the failure to be so qualified would,
individually or in the aggregate, not have a material adverse effect on the
condition (financial or other), business, properties, earnings, assets,
stockholders’ equity, prospects or results of operations of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”).
     (c) Each subsidiary of the Company has been duly incorporated or organized
and is an existing corporation, limited partnership or limited liability company
in good standing under the laws of the jurisdiction of its incorporation or
organization, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Offering Document; and
each subsidiary of the Company is duly qualified to do business as a foreign
corporation, limited partnership or limited liability company in good standing
in all other jurisdictions in which its ownership or lease of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified would not have a Material Adverse Effect; all outstanding shares
of capital stock of each Subsidiary Guarantor that is a corporation have been
duly and validly authorized and issued and are fully paid and non-assessable,
and the limited partnership agreements or limited liability company agreements
governing all outstanding limited partnership interests or limited liability
company interests of each Subsidiary Guarantor that is a limited partnership or
limited liability company, as the case may be, have been validly executed and
delivered, and all capital contributions required under such limited partnership
agreements or limited liability company agreements have been paid in full; and
the capital stock, limited partnership interests or limited liability company
interests of each subsidiary owned by the Company, directly or through
subsidiaries, is owned free from liens, encumbrances and defects, except for
liens under or permitted by the Senior Credit Facility. The Subsidiary
Guarantors are the only direct or indirect subsidiaries of the Company.
     (d) This Agreement has been duly authorized, executed and delivered by the
Company and the Subsidiary Guarantors.
     (e) The Registration Rights Agreement has been duly authorized, and when
the Registration Rights Agreement has been duly executed and delivered, the
Registration Rights Agreement will be a valid and binding agreement of the
Company, enforceable against the Company in accordance with their respective
terms, subject to (i) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equitable principles regardless of
whether enforcement is sought in law or equity and (ii) limitations on
indemnification and contribution under federal or state securities laws. On the
Closing Date (as defined below), the Registration Rights Agreement will, in all
material respects, conform to the description thereof in the Offering Document.

2



--------------------------------------------------------------------------------



 



     (f) The Indenture has been duly authorized by the Company and each
Subsidiary Guarantor; the Offered Securities have been duly authorized by the
Company; each Subsidiary Guaranty has been duly authorized by each respective
Subsidiary Guarantor; and when the Offered Securities are delivered and paid for
pursuant to this Agreement and executed and authenticated by the trustee in
accordance with the provisions of the Indenture on the Closing Date (as defined
below), (i) the Indenture will have been duly executed and delivered by the
Company and will conform in all material respects to the description thereof
contained in the Offering Document, (ii) such Offered Securities will have been
duly executed, authenticated, issued and delivered and will conform in all
material respects to the description thereof contained in the Offering Document
and (iii) the Indenture, the Subsidiary Guarantees and such Offered Securities
will constitute valid and legally binding obligations of the Company and the
Subsidiary Guarantors, enforceable against the Company or the Subsidiary
Guarantors, as the case may be, in accordance with their respective terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles regardless of whether
enforcement is sought in law or equity.
     (g) On the Closing Date (as defined below), the Exchange Securities will
have been duly authorized by the Company; and when the Exchange Securities are
issued, executed and authenticated in accordance with the terms of the Exchange
Offer (as defined in the Registration Rights Agreement) and the Indenture, the
Exchange Securities and the Subsidiary Guarantees will be entitled to the
benefits of the Indenture and will be the valid and legally binding obligations
of the Company and the Subsidiary Guarantors, enforceable against the Company or
the Subsidiary Guarantors, as the case may be, in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles regardless of whether
enforcement is sought in law or equity.
     (h) On the Closing Date (as defined below) the Subsidiary Guaranty of each
Subsidiary Guarantor will conform in all material respects to the description
thereof contained in the Offering Document. When the Exchange Securities have
been issued, executed and authenticated in accordance with the terms of the
Exchange Offer (as defined in the Registration Rights Agreement) and the
Indenture, the Subsidiary Guaranty of each Subsidiary Guarantor will constitute
valid and legally binding obligations of such Subsidiary Guarantor, enforceable
against the Subsidiary Guarantor in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles regardless of whether enforcement is sought
in law or equity.
     (i) Except as disclosed in the Offering Document, there are no contracts,
agreements or understandings between the Company or any Subsidiary Guarantor and
any person that would give rise to a valid claim against the Company, any
Subsidiary Guarantor or any Purchaser for a brokerage commission, finder’s fee
or other like payment with respect to the offer and sale of the Offered
Securities.
     (j) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by (i) this Agreement or the Registration Rights
Agreement in connection with the issuance and sale of the Offered Securities, or
(ii) the issuance of the Subsidiary Guarantees by the Subsidiary Guarantors,
except as may be required under applicable state securities laws.
     (k) The execution, delivery and performance by the Company and the
Subsidiary Guarantors of the Indenture, this Agreement and the Registration
Rights Agreement, the issuance and sale of the Offered Securities, and the
consummation of the transactions contemplated herein and in the Offering
Circular (including the use of proceeds from the sale of the Offered Securities
as described in the Offering Circular), and compliance with the terms and
provisions thereof do not and will not (i) conflict with or result in a breach
or violation of any of the terms and provisions of, or constitute a default
under, any statute, any rule, regulation or order of any governmental agency or
body or any court, domestic or foreign, having jurisdiction over the Company or
any subsidiary of the Company or any of their properties, or any agreement or
instrument to which the Company or any such subsidiary is a party or by which
the Company or any such subsidiary is bound or to which any of the properties of
the Company or any such subsidiary is

3



--------------------------------------------------------------------------------



 



subject, except for such breaches, violations and defaults as would not have a
Material Adverse Effect, or (ii) result in any violation of the charter or
by-laws of the Company or any such subsidiary, and the Company has full power
and authority to authorize, issue and sell the Offered Securities, and each
Subsidiary Guarantor has full power and authority to authorize, offer and sell
its respective Subsidiary Guaranty.
     (l) The Company and its subsidiaries have (1) good and indefeasible title
to all of their interests in the oil and gas properties described in the
Offering Document, (2) good and indefeasible title in fee simple to all other
real property owned by the Company or any of its subsidiaries and (3) good title
to all personal property owned by the Company or any of its subsidiaries, in
each case, free and clear of all liens, encumbrances and defects, except (i) as
described in the Offering Document, (ii) liens securing taxes and other
governmental charges, or claims of materialmen, mechanics and similar persons,
not yet due and payable, (iii) liens and encumbrances under oil and gas leases,
options to lease, operating agreements, utilization and pooling agreements,
participation and drilling concessions agreements and gas sales contracts,
securing payment of amounts not yet due and payable and of a scope and nature
customary in the oil and gas industry, (iv) liens arising under or permitted by
the Senior Credit Facility or (v) liens, encumbrances and defects that do not,
individually or in the aggregate, materially affect the value of such properties
or materially interfere with the use made or proposed to be made of such
properties by the Company or the Subsidiary Guarantors; except as described in
the Offering Document, the leases, options to lease, drilling concessions or
other arrangements held by the Company and its subsidiaries reflect in all
material respects the right of the Company and its subsidiaries to explore the
unexplored and undeveloped acreage described in the Offering Document, and the
care taken by the Company and its subsidiaries with respect to acquiring or
otherwise procuring such leases, options to lease, drilling concessions and
other arrangements was generally consistent with standard industry practices for
acquiring or procuring leases to explore acreage for hydrocarbons; and any real
property and buildings held under lease by the Company and its subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made or proposed to be
made of such real property and buildings by the Company or its subsidiaries.
     (m) The Company and its subsidiaries carry, or are covered by, insurance in
such amounts and covering such risks as is adequate for the conduct of their
business and the value of their respective properties as is customary for
companies engaged in similar businesses in similar industries; and neither the
Company nor any of its subsidiaries has (i) received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business.
     (n) Except as disclosed in the Offering Document, no relationship, direct
or indirect, exists between or among the Company or any of its subsidiaries on
the one hand, and the directors, officers, stockholders, customers or suppliers
of the Company or any of its subsidiaries on the other hand, that would be
required by the Securities Act to be described in the Offering Document if the
Offering Document were a prospectus included in a registration statement on Form
S-1 filed with the Commission.
     (o) The Company and its subsidiaries possess all licenses, franchises,
certificates, permits, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by and have made all declarations
and filings with, the appropriate federal, state, local or foreign governmental
or regulatory authorities that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in Offering Document except where the failure to possess such Governmental
Licenses or make such declaration and filings would not, individually or in the
aggregate, have a Material Adverse Effect. The Company and its subsidiaries are
in compliance with the terms and conditions of all such Governmental Licenses
except where the failure to so comply would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect; all of such
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect; and neither

4



--------------------------------------------------------------------------------



 



the Company nor any of its subsidiaries has received notice of any revocation or
modification of any such license, certificate, permit or authorization or has
any reason to believe that any such Governmental Licenses will not be renewed in
the ordinary course, except for notices, modifications or non-renewals as would
not, individually or in the aggregate, have a Material Adverse Effect.
     (p) No labor disturbance or dispute with employees of the Company or any of
its subsidiaries exists or, to the best knowledge of the Company, is
contemplated or threatened, which disturbance or dispute would have a Material
Adverse Effect.
     (q) The Company and its subsidiaries own, possess or can acquire on
reasonable terms adequate trademarks, trade names and other rights to
inventions, know-how, patents, copyrights, confidential information and other
intellectual property (collectively, “intellectual property rights”) necessary
to conduct the business now operated by them, or presently employed by them,
except where the failure to own, possess or acquire such intellectual property
rights would not, individually or in the aggregate, have a Material Adverse
Effect, and have not received any notice of infringement of or conflict with
asserted rights of others with respect to any intellectual property rights that,
if determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect.
     (r) Except as disclosed in the Offering Document, neither the Company nor
any of its subsidiaries is in violation of any statute, any rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “environmental
laws”), owns or operates any real property contaminated with any substance that
is subject to any environmental laws, is liable for any off-site disposal or
contamination pursuant to any environmental laws, or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim would individually or in the aggregate have a Material Adverse Effect; and
the Company is not aware of any pending investigation which might lead to such a
claim.
     (s) Except as disclosed in the Offering Document, there are no pending
actions, suits or proceedings against or affecting the Company, any of its
subsidiaries or any of their respective properties that, if determined adversely
to the Company or any of its subsidiaries, would individually or in the
aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Company to perform its obligations under the
Indenture, this Agreement or the Registration Rights Agreement, or which are
otherwise material in the context of the sale of the Offered Securities; and no
such actions, suits or proceedings are, to the Company’s knowledge, threatened
or contemplated.
     (t) The financial statements and the notes related thereto of the Company
and its consolidated subsidiaries included or incorporated by reference in the
Offering Document present fairly in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates shown and their results of operations and changes in their consolidated
cash flows for the periods shown, and such financial statements have been
prepared in conformity with the generally accepted accounting principles in the
United States applied on a consistent basis; the assumptions used in preparing
any pro forma financial data included in the Offering Document provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions or events described therein, the related pro forma adjustments
give appropriate effect to those assumptions, and the pro forma data therein
reflect the proper application of those adjustments to the corresponding
historical financial statement amounts; and the other financial information
included or incorporated by reference in the Offering Document, including oil
and gas production information, has been derived from the accounting records of
the Company and its subsidiaries and presents fairly in all material respects
the information shown thereby.
     (u) Except as disclosed in the Offering Document, since the date of the
latest audited financial statements included in the Offering Document there has
been no material adverse change, nor any development or event involving a
prospective material adverse change, in the condition (financial or other),
business or results of operations of the Company and its subsidiaries taken as a
whole, and, except as disclosed in or contemplated by the Offering Document,
there has been no dividend or distribution of any

5



--------------------------------------------------------------------------------



 



kind declared, paid or made by the Company on any class of its capital stock
(other than the stock dividend declared on June 15, 2005).
     (v) Ernst & Young LLP, who has certified certain financial statements of
the Company, is the independent registered public accounting firm with respect
to the Company as required by the Securities Act.
     (w) Miller and Lents, Ltd. (the “Engineer”), whose reserve evaluations are
referenced or appear, as the case may be, in the Offering Document were, as of
December 31, 2002, December 31, 2003 and December 31, 2004, and are, as of the
date hereof, independent engineers with respect to the Company; and the
historical information underlying the estimates of the reserves of the Company
supplied by the Company to the Engineer for the purposes of preparing the
reserve reports of the Company referenced in the Offering Document (the “Reserve
Reports”), including, without limitation, production volumes, sales prices for
production, contractual pricing provisions under oil or gas sales or marketing
contracts or under hedging arrangements, costs of operations and development,
and working interest and net revenue information relating to the Company’s
ownership interests in properties, was true and correct in all material respects
on the date of each such Reserve Report was prepared in all material respects in
accordance with customary industry practices.
     (x) The Company is subject to the reporting requirements of either
Section 13 or Section 15(d) of the Exchange Act and files reports with the
Commission on the Electronic Data Gathering, Analysis, and Retrieval
(EDGAR) system.
     (y) On the Closing Date (as defined below), the Indenture will conform in
all material respects to the requirements of the Trust Indenture Act of 1939, as
amended (the “TIA” or “Trust Indenture Act”), and the rules and regulations of
the Commission applicable to an indenture which is qualified thereunder.
     (z) Neither the Company nor any Subsidiary Guarantor is an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the United States
Investment Company Act of 1940 (the “Investment Company Act”); and neither the
Company nor any Subsidiary Guarantor is or, after giving effect to the offering
and sale of the Offered Securities and the application of the proceeds thereof
as described in the Offering Document, will be an “investment company” as
defined in the Investment Company Act.
     (aa) No securities of the same class (within the meaning of Rule 144A(d)(3)
under the Securities Act) as the Offered Securities or the Subsidiary Guarantees
are listed on any national securities exchange registered under Section 6 of the
Exchange Act or quoted in a U.S. automated inter-dealer quotation system.
     (bb) Assuming the accuracy of the representations of the Purchaser set
forth in Section 4 and the performance by the Purchaser of its obligations
hereunder, the offer and sale of the Offered Securities and Subsidiary
Guarantees in the manner contemplated by this Agreement will be exempt from the
registration requirements of the Securities Act by reason of Section 4(2)
thereof; and it is not necessary to qualify an indenture in respect of the
Offered Securities under the Trust Indenture Act.
     (cc) No “nationally recognized statistical rating organization” as such
term is defined for purposes of Rule 436(g)(2) under the Securities Act has
notified the Company that it is considering (i) the downgrading, suspension or
withdrawal of, or any review for a possible change that does not indicate the
direction of the possible change in, any rating assigned to the Company or any
securities of the Company or (ii) any change with negative implications in the
outlook for any rating of the Company or any securities of the Company.
     (dd) None of the Company or any Subsidiary Guarantor, nor any of their
affiliates, nor any person acting on its or their behalf (i) has, within the
six-month period prior to the date hereof, offered or sold in the United States
or to any U.S. person (as such terms are defined in Regulation S under the
Securities Act (“Regulation S”)) the Offered Securities, the Subsidiary
Guarantees or any security of the same class or

6



--------------------------------------------------------------------------------



 



series as the Offered Securities or the Subsidiary Guarantees, other than
pursuant to this Agreement, or (ii) has offered or will offer or sell the
Offered Securities or the Subsidiary Guarantees (A) in the United States by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) under the Securities Act or (B) with respect to any such
securities sold in reliance on Rule 903 of Regulation S, by means of any
directed selling efforts within the meaning of Rule 902(c) of Regulation S. The
Company, its affiliates and any person acting on its or their behalf have
complied and will comply with the offering restrictions requirement of
Regulation S. The Company has not entered and will not enter into any
contractual arrangement with respect to the distribution of the Offered
Securities or the Subsidiary Guarantees except for this Agreement and the
Registration Rights Agreement.
     (ee) The Company and its subsidiaries maintain systems of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
     (ff) Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included in the
Offering Document is not based on or derived from sources that are reliable and
accurate in all material respects.
     (gg) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 and 15d-15 under the Exchange
Act); such disclosure controls and procedures are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities, and such disclosure
controls and procedures are effective at the reasonable assurance level to
perform the functions for which they were established; the Company’s auditors
and the Audit Committee of the Board of Directors have been advised of: (i) any
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize, and report
financial information; and (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal control over financial reporting; since the date of the most
recent evaluation of such disclosure controls and procedures, there has not been
any change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting; the principal executive officer and
principal financial officer of the Company have made all certifications required
by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and any related
rules and regulations promulgated by the Commission, and the statements
contained in any such certification are complete and correct; and the Company is
otherwise in compliance with all applicable provisions of the Sarbanes-Oxley Act
that are effective.
     (hh) Neither the Company nor any of its subsidiaries is in violation of its
respective charter or by-laws or in default in the performance of any
obligation, agreement, covenant or condition contained in any indenture, loan
agreement, mortgage, lease or other agreement or instrument to which the Company
or any of its subsidiaries is a party or by which the Company or any of its
subsidiaries or their respective property is bound except where such violations
or defaults would not have a Material Adverse Effect.
     (ii) There are no contracts, agreements or understandings between the
Company or any subsidiary and any person granting such person the right to
require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company (except as disclosed in the
Offering Document) or to require the Company to include such securities with the
Offered Securities registered pursuant to any registration statement.
     (jj) Neither the Company nor any of its subsidiaries has taken, and none of
them will take, any action that might cause this Agreement or the issuance or
sale of the Offered Securities to violate

7



--------------------------------------------------------------------------------



 



Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System. The Company does not own, and none of the proceeds from
the offering of the Offered Securities will be used directly or indirectly to
purchase or carry any “margin stock” as defined in Regulation U.
     (kk) Neither the Company nor any of its subsidiaries has distributed or,
prior to the later to occur of (A) the Closing Date (as defined below) and
(B) completion of the distribution of the Offered Securities, will distribute
any material in connection with the offering and sale of the Offered Securities
other than the Offering Document or other material, if any, not prohibited by
the Securities Act and the Financial Services and Markets Act 2000 of the United
Kingdom (“FSMA”) (or regulations promulgated under the Securities Act or the
FSMA) and approved by the Purchaser, such approval not to be unreasonably
withheld or delayed.
     (ll) The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof to the extent that such taxes have become due and are not being
contested in good faith with such exceptions as would not singly or in the
aggregate result in a Material Adverse Effect; and except as otherwise disclosed
in the Offering Document, there is no tax deficiency that has been asserted
against the Company or any of its subsidiaries or any of their respective
properties or assets which has had, nor does the Company have any knowledge of
any tax deficiency, which if determined adversely to the Company or its
subsidiaries might have, a Material Adverse Effect
     (mm) Except as described in the Offering Document, no subsidiary of the
Company is currently prohibited, directly or indirectly, under any agreement or
other instrument to which it is a party or is subject, from paying any dividends
to the Company, from making any other distribution to the Company on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.
     3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company agrees to sell to the
Purchaser, and the Purchaser agrees to purchase from the Company, at a purchase
price (the “Purchase Price”) of 98.00% of the principal amount thereof plus
accrued interest from July 13, 2005 to the Closing Date (as hereinafter
defined), the Offered Securities.
     The Company will deliver against payment of the Purchase Price the Offered
Securities in the form of one or more permanent global securities in definitive
form (the “Global Securities”) deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) and registered in the name of Cede & Co., as
nominee for DTC. Interests in any permanent Global Securities will be held only
in book-entry form through DTC, except in the limited circumstances described in
the Offering Document. The Purchaser shall make payment of the Purchase Price
for the Offered Securities in Federal (same day) funds by official check or
checks or wire transfer to the bank account designated by the Company at the
office of Baker Botts L.L.P. at 9:00 A.M. (Houston, Texas time), on July 13,
2005, or at such other time not later than seven full business days thereafter
as CSFB and the Company determine, such time being herein referred to as the
“Closing Date”, against delivery to the Trustee as custodian for DTC of the
Global Securities representing all of the Offered Securities. The Global
Securities will be made available for checking at the above office of Baker
Botts L.L.P. at least 24 hours prior to the Closing Date.

8



--------------------------------------------------------------------------------



 



     4. Representations by Purchaser; Resale by Purchaser.
     (a) The Purchaser represents and warrants to the Company and the Subsidiary
Guarantors that it is an institutional “accredited investor” as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act.
     (b) The Purchaser acknowledges that the Offered Securities and the
Subsidiary Guarantees have not been registered under the Securities Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Regulation S or pursuant to
an exemption from the registration requirements of the Securities Act. The
Purchaser represents and agrees that it has offered and sold the Offered
Securities and the Subsidiary Guarantees, and will offer and sell the Offered
Securities and the Subsidiary Guarantees (i) as part of its distribution at any
time and (ii) otherwise until 40 days after the later of the commencement of the
offering and the Closing Date, only in accordance with Rule 903 or Rule 144A
under the Securities Act (“Rule 144A”). Accordingly, neither such Purchaser nor
its affiliates, nor any persons acting on its or their behalf, have engaged or
will engage in any directed selling efforts with respect to the Offered
Securities or the Subsidiary Guarantees, and such Purchaser, its affiliates and
all persons acting on its or their behalf have complied and will comply with the
offering restrictions requirement of Regulation S. The Purchaser agrees that, at
or prior to confirmation of sale of the Offered Securities, other than a sale
pursuant to Rule 144A, such Purchaser will have sent to each distributor, dealer
or person receiving a selling concession, fee or other remuneration that
purchases the Offered Securities from it during the restricted period a
confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”
     Terms used in this subsection (b) have the meanings given to them by
Regulation S.
     (c) The Purchaser agrees that it and each of its affiliates has not entered
and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except with the prior written consent of
the Company.
     (d) The Purchaser represents and warrants that it has not offered or sold,
and agrees that it will not offer or sell, the Offered Securities or the
Subsidiary Guarantees as part of the initial offering thereof, except (1) within
the United States of America to persons whom it reasonably believes to be
“qualified institutional buyers” (as defined in Rule 144A) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Offered Securities and the Subsidiary Guarantees is aware
that such sale is being made in reliance on Rule 144A or (2) in offshore
transactions in compliance with the offering restrictions requirement of
Regulation S.
     (e) The Purchaser agrees that it and each of its affiliates will not offer
or sell the Offered Securities or the Subsidiary Guarantees in the United States
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) under the Securities Act, including, but not limited to
(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. The Purchaser agrees, with respect to
resales made in reliance on Rule 144A of any of the Offered Securities or the
Subsidiary Guarantees, to deliver either with the confirmation of such resale or
otherwise prior to settlement of such resale a notice to the effect that the
resale of such Offered Securities and the Subsidiary Guarantees has been made in
reliance upon the exemption from the registration requirements of the Securities
Act provided by Rule 144A.

9



--------------------------------------------------------------------------------



 



     (f) The Purchaser represents and agrees that (i) it has not offered or sold
and, prior to the expiry of a period of six months from the Closing Date will
not offer or sell any Offered Securities or Subsidiary Guarantees to persons in
the United Kingdom except to persons whose ordinary activities involve them in
acquiring, holding, managing or disposing of investments (as principal or agent)
for the purposes of their businesses or otherwise in circumstances which have
not resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the Public Offers of Securities Regulations 1995; (ii) it
has only communicated or caused to be communicated any invitation or inducement
to engage in investment activity (within the meaning of Section 21 of the
Financial Services and Markets Act 2000 (“FSMA”) received by it in connection
with the issue or sale of any Offered Securities in circumstances in which
Section 21(1) does not apply to the Company; and (iii) it has complied and will
comply with all applicable provisions of the FSMA with respect to anything done
by it in relation to the Offered Securities and the Subsidiary Guarantees in,
from or otherwise involving the United Kingdom.
     5. Certain Agreements of the Company. The Company agrees with the Purchaser
that:
     (a) The Company will advise CSFB promptly of any proposal to amend or
supplement the Offering Document which shall not be disapproved by CSFB promptly
after reasonable notice thereof. If, at any time prior to the completion of the
resale of the Offered Securities by the Purchaser, any event occurs as a result
of which the Offering Document as then amended or supplemented would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or, if it is necessary at any such time to
amend or supplement the Offering Document to comply with any applicable law, the
Company promptly will notify CSFB of such event and promptly will prepare, at
its own expense, an amendment or supplement which will correct such statement or
omission or effect such compliance. Neither CSFB’s consent to, nor the
Purchaser’s delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 6.
     (b) The Company will furnish to CSFB copies of any Offering Document and
all amendments and supplements to such documents, in each case as soon as
available and in such quantities as CSFB requests, and if, at any time prior to
the expiration of six months after the date of the Offering Circular, any event
shall have occurred as a result of which the Offering Circular as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Offering
Circular is delivered, not misleading, or, if for any other reason it shall be
necessary or desirable during such same period to amend or supplement the
Offering Circular, to notify you and upon your request to prepare and furnish
without charge to each Purchaser and to any dealer in securities as many written
and electronic copies as you may from time to time reasonably request of an
amended Offering Circular or a supplement to the Offering Circular which will
correct such statement or omission or effect such compliance. At any time when
the Company is not subject to Section 13 or 15(d) of the Exchange Act, the
Company will promptly furnish or cause to be furnished to CSFB and, upon request
of holders and prospective purchasers of the Offered Securities, to such holders
and purchasers, copies of the information required to be delivered to holders
and prospective purchasers of the Offered Securities pursuant to Rule 144A(d)(4)
under the Securities Act (or any successor provision thereto) in order to permit
compliance with Rule 144A in connection with resales by such holders of the
Offered Securities. The Company will pay the expenses of printing and
distributing to the Purchaser all such documents.
     (c) The Company will arrange for the qualification of the Offered
Securities for sale and the determination of their eligibility for investment
under the laws of such jurisdictions in the United States and Canada as CSFB
designates and will continue such qualifications in effect so long as required
for the resale of the Offered Securities by the Purchaser, provided that the
Company will not be required to qualify as a foreign corporation or to file a
general consent to service of process in any such jurisdiction.
     (d) During the period of five years after the Closing Date, the Company
will furnish or will make generally available via the EDGAR System to CSFB
promptly upon their becoming available, copies of (i) all reports or other
publicly available information that the Company shall mail or otherwise make
available to its public stockholders and (ii) all reports, financial statements
and proxy or information statements filed

10



--------------------------------------------------------------------------------



 



by the Company with the Commission or any national securities exchange and such
other publicly available information concerning the Company and its subsidiaries
including, without limitation, press releases, as the Purchaser may reasonably
request.
     (e) During the period of two years after the Closing Date, the Company
will, upon request, furnish to CSFB and any holder of Offered Securities a copy
of the restrictions on transfer applicable to the Offered Securities.
     (f) During the period of two years after the Closing Date, the Company will
not, and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Offered Securities that have been
reacquired by any of them.
     (g) During the period of two years after the Closing Date, neither the
Company nor any Subsidiary Guarantor will be or become, an open-end investment
company, unit investment trust or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act.
     (h) The Company will pay all expenses incidental to the performance of its
obligations under this Agreement, the Indenture, and the Registration Rights
Agreement, including (i) the fees and expenses of the Trustee and its
professional advisers; (ii) all expenses in connection with the execution,
issue, authentication, packaging and initial delivery of the Offered Securities
and, as applicable, the Exchange Securities (as defined in the Registration
Rights Agreement), the preparation and printing of this Agreement, the
Registration Rights Agreement, the Offered Securities, the Indenture, the
Offering Document and amendments and supplements thereto, and any other document
relating to the issuance, offer, sale and delivery of the Offered Securities and
as applicable, the Exchange Securities; (iii) the cost of qualifying the Offered
Securities for trading in The PortalSM Market (“PORTAL”) and any expenses
incidental thereto; (iv) the cost of any advertising approved by the Company in
connection with the issue of the Offered Securities; (v) any expenses (including
fees and disbursements of counsel) incurred in connection with qualification of
the Offered Securities or the Exchange Securities for sale under the laws of
such jurisdictions in the United States and Canada as CSFB designates and the
printing of memoranda relating thereto, (vi) any fees charged by investment
rating agencies for the rating of the Offered Securities or the Exchange
Securities; and (vii) expenses incurred in distributing the Offering Document
(including any amendments and supplements thereto) to the Purchaser. The Company
will also pay or reimburse the Purchaser (to the extent incurred by it) for all
travel expenses of the Purchaser and the Company’s officers and employees and
any other expenses of the Purchaser and the Company in connection with attending
or hosting meetings with prospective purchasers of the Offered Securities from
the Purchaser.
     (i) In connection with the offering, until CSFB shall have notified the
Company and the other Purchaser of the completion of the resale of the Offered
Securities, neither the Company nor any of its affiliates has or will, either
alone or with one or more other persons, bid for or purchase for any account in
which it or any of its affiliates has a beneficial interest any Offered
Securities or attempt to induce any person to purchase any Offered Securities;
and neither it nor any of its affiliates will make bids or purchases for the
purpose of creating actual, or apparent, active trading in, or of raising the
price of, the Offered Securities.
     (j) For a period of 90 days after the date of the initial offering of the
Offered Securities by the Purchaser, the Company will not offer, sell, contract
to sell, pledge or otherwise dispose of, directly or indirectly, any United
States dollar-denominated debt securities, other than the Exchange Securities,
issued or guaranteed by the Company and having a maturity of more than one year
from the date of issue. The Company will not at any time offer, sell, contract
to sell, pledge or otherwise dispose of, directly or indirectly, any securities
under circumstances where such offer, sale, pledge, contract or disposition
would cause the exemption afforded by Section 4(2) of the Securities Act or the
safe harbor of Regulation S thereunder to cease to be applicable to the offer
and sale of the Offered Securities.
     6. Conditions of the Obligations of the Purchaser. The obligations of the
Purchaser to purchase and pay for the Offered Securities will be subject to the
accuracy of the representations and warranties on the part of the

11



--------------------------------------------------------------------------------



 



Company herein, to the accuracy of the statements of officers of the Company
made pursuant to the provisions hereof, to the performance by the Company of its
obligations hereunder and to the following additional conditions precedent:
     (a) The Purchaser shall have received a letter, dated the date of this
Agreement, of Ernst & Young LLP in agreed form confirming that they are the
independent registered public accounting firm of the Company within the meaning
of the Securities Act and the applicable published rules and regulation
thereunder (“Rules and Regulations”) and to the effect that:
     (i) in their opinion the financial statements examined by them and included
in the Offering Document and in the Exchange Act Reports comply as to form in
all material respects with the applicable accounting requirements of the
Securities Act and the related published Rules and Regulations;
     (ii) on the basis of the review referred to in clause (ii) above, a reading
of the latest available interim financial statements of the Company, inquiries
of officials of the Company who have responsibility for financial and accounting
matters and other specified procedures, nothing came to their attention that
caused them to believe that:
     (A) the unaudited financial statements included in the Offering Document or
in the Exchange Act Reports do not comply as to form in all material respects
with the applicable accounting requirements of the Securities Act and the
related published Rules and Regulations or any material modifications should be
made to such unaudited financial statements for them to be in conformity with
generally accepted accounting principles;
     (B) at the date of the latest available balance sheet read by such
accountants, or at a subsequent specified date not more than three business days
prior to the date of this Agreement, there was any change in the capital stock
or any increase in short-term indebtedness or long-term debt of the Company and
its consolidated subsidiaries or, at the date of the latest available balance
sheet read by such accountants, there was any decrease in consolidated net
current assets or net assets, as compared with amounts shown on the latest
balance sheet included in the Offering Document; or
     (C) for the period from the closing date of the latest income statement
included in the Offering Document to the closing date of the latest available
income statement read by such accountants there were any decreases, as compared
with the corresponding period of the previous year and with the period of
corresponding length ended the date of the latest income statement included in
the Offering Document, in consolidated net sales, net operating income, income
before extraordinary items or consolidated net income or in the ratio of
earnings to fixed charges;
except in all cases set forth in clauses (B) and (C) above for changes,
increases or decreases which are described in such letter; and
     (iii) they have compared specified dollar amounts (or percentages derived
from such dollar amounts) and other financial information contained in the
Offering Document and the Exchange Act Reports (in each case to the extent that
such dollar amounts, percentages and other financial information are derived
from the general accounting records of the Company and its subsidiaries subject
to the internal controls of the Company’s accounting system or are derived
directly from such records by analysis or computation) with the results obtained
from inquiries, a reading of such general accounting records and other
procedures specified in such letter and have found such dollar amounts,
percentages and other financial information to be in agreement with such
results, except as otherwise specified in such letter.

12



--------------------------------------------------------------------------------



 



     (b) Subsequent to the execution and delivery of this Agreement, there shall
not have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as one
enterprise which, in the judgment of CSFB, is material and adverse and makes it
impractical or inadvisable to proceed with completion of the offering or the
sale of and payment for the Offered Securities; (ii) any downgrading in the
rating of any debt securities of the Company by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Securities Act), or any public announcement that any such organization has
under surveillance or review its rating of any debt securities of the Company
(other than an announcement with positive implications of a possible upgrading,
and no implication of a possible downgrading, of such rating) or any
announcement that the Company has been placed on negative outlook; (iii) any
change in U.S. or international financial, political or economic conditions or
currency exchange rates or exchange controls as would, in the judgment of CSFB,
be likely to prejudice materially the success of the proposed issue, sale or
distribution of the Offered Securities, whether in the primary market or in
respect of dealings in the secondary market, (iv) any material suspension or
material limitation of trading in securities generally on the New York Stock
Exchange, or any setting of minimum prices for trading on such exchange, or any
suspension of trading of any securities of the Company on any exchange or in the
over-the-counter market; (v) any banking moratorium declared by U.S. Federal or
New York authorities; (vi) any major disruption of settlements of securities or
clearance services in the United States or (vii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of CSFB, the effect of any such attack,
outbreak, escalation, act, declaration, calamity or emergency makes it
impractical or inadvisable to proceed with completion of the offering or sale of
and payment for the Offered Securities.
     (c) The Purchaser shall have received an opinion, dated the Closing Date,
of Baker Botts L.L.P., counsel for the Company, that:
     (i) The Company and each of its subsidiaries have been duly organized and
are validly existing and in good standing under the laws of their respective
jurisdictions of organization. The Company and its subsidiaries have all
corporate, partnership or limited liability company power and authority
necessary to own or hold their respective properties and to conduct their
respective businesses as described in the Offering Document.
     (ii) All the outstanding shares of capital stock of the Company have been
duly and validly authorized and issued and are fully paid and nonassessable; and
all the outstanding shares of capital stock or other equity interests of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid (in the case of limited partnership or limited liability company
interests, to the extent required under the respective partnership or limited
liability company agreements) and non-assessable (in the case of limited
partnership or limited liability company interests, except as such
non-assessability may be limited by the limited partnership or limited liability
company statute of the jurisdiction of organization of such entity) and are
owned by the Company, free and clear of all liens, encumbrances, equities or
claims, except as otherwise described in the Offering Document or as set forth
in or permitted by the Senior Credit Facility.
     (iii) The Company has the corporate power and authority to execute and
deliver this Agreement, the Indenture and the Registration Rights Agreement and
to incur and perform all of its obligations thereunder (including the use of
proceeds from the sale of the Offered Securities as described in the Offering
Document); and all action required to be taken by the Company for the due and
proper authorization, execution and delivery of each of this Agreement, the
Indenture and the Registration Rights Agreement and the consummation of the
transactions contemplated thereby (including the use of proceeds from the sale
of the Offered Securities as described in the Offering Document) have been duly
and validly taken or, in connection with the redemption of the Company’s 8.375%
Senior Subordinated Notes due 2012, authorized.
     (iv) This Agreement has been duly authorized, executed and delivered by the
Company and the Subsidiary Guarantors.

13



--------------------------------------------------------------------------------



 



     (v) The Registration Rights Agreement has been duly authorized, executed
and delivered by the Company and the Subsidiary Guarantors. The Registration
Rights Agreement is a valid and binding agreement of the Company and the
Subsidiary Guarantors, enforceable against the Company and the Subsidiary
Guarantors in accordance with their respective terms, subject to (i) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles regardless of whether enforcement is sought in law or
equity and (ii) limitations on indemnification and contribution under Federal or
state securities laws.
     (vi) The Indenture has been duly authorized, executed and delivered by the
Company and each Subsidiary Guarantor; the Offered Securities have been duly
authorized, executed, issued and delivered, and assuming the Offered Securities
have been duly executed and authenticated by the Trustee and paid for by the
Purchaser in accordance with the terms of this Agreement, each of the Indenture
and the Offered Securities constitute valid and legally binding obligations of
the Company enforceable against the Company in accordance with their respective
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles regardless of whether
enforcement is sought in law or equity.
     (vii) The Exchange Securities have been duly authorized by the Company; and
when the Exchange Securities are issued, executed and authenticated in
accordance with the terms of the Exchange Offer and the Indenture, the Exchange
Securities will be entitled to the benefits of the Indenture and will be the
valid and legally binding obligations of the Company and the Subsidiary
Guarantors, enforceable against the Company and the Subsidiary Guarantors in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles regardless of whether enforcement is sought in law or
equity.
     (viii) Each Subsidiary Guaranty has been duly authorized by the relevant
Subsidiary Guarantor. When the Offered Securities have been issued, executed and
authenticated in accordance with the Indenture and delivered to and paid for by
the Purchaser in accordance with the terms of this Agreement, the Subsidiary
Guaranty of each Subsidiary Guarantor endorsed thereon will be a valid and
legally binding obligation of such Subsidiary Guarantor, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
the enforcement of creditors’ rights generally and to general equitable
principles regardless of whether enforcement is sought in law or equity.
     (ix) The execution, delivery and performance by the Company and the
Subsidiary Guarantors of the Indenture, this Agreement and the Registration
Rights Agreement, the issuance and sale of the Offered Securities being
delivered on the Closing Date, and the consummation of the transactions
contemplated thereunder (including the use of proceeds from the sale of the
Offered Securities as described in the Offering Document) will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any agreement or instrument set forth on Exhibit A to
such counsel’s opinion (to be limited to documents filed as exhibits to the
Company’s Form 10-K for the fiscal year ended December 31, 2004 and any filings
since such Form 10-K made by the Company with the Commission), (ii) result in
any violation of the provisions of the charter or by-laws or similar
organizational documents of the Company or any of its subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order or
regulation of any court or governmental or regulatory authority except, in the
case of clauses (i) and (iii) above, for such conflicts, breaches or violations
that would not, individually or in the aggregate, have a Material Adverse Effect
and, with respect to the Registration Rights Agreement, except for limitations
of indemnification and contribution under Federal or state securities laws.

14



--------------------------------------------------------------------------------



 



     (x) No consent, approval, authorization, order, registration or
qualification of or with any court or governmental or regulatory authority of
the United States of America, the State of Delaware (solely with respect to the
Delaware General Corporation Law) or the State of Texas is required for the
execution, delivery and performance by the Company of the Indenture, this
Agreement and the Registration Rights Agreement, the issuance and sale of the
Offered Securities being delivered on the Closing Date, and the consummation of
the transactions contemplated by this Agreement, except such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state securities laws in connection with the purchase
and distribution of the Offered Securities by the Purchaser.
     (xi) To the knowledge of such counsel, except as described in the Offering
Document, there are no legal, governmental or regulatory investigations,
actions, suits or proceedings pending to which the Company or any of its
subsidiaries is or may be a party or to which any property of the Company or any
of its subsidiaries is or may be the subject which, individually or in the
aggregate, if determined adversely to the Company or any of its subsidiaries,
could reasonably be expected to have a Material Adverse Effect; and to the
knowledge of such counsel, no such investigations, actions, suits or proceedings
are threatened or contemplated by any governmental or regulatory authority or
threatened by others.
     (xii) The Company is not and, after giving effect to the offering and sale
of the Offered Securities and the application of the proceeds thereof as
described in the Offering Document, will not be an “investment company” within
the meaning of the Investment Company Act.
     (xiii) The documents incorporated by reference in the Offering Document or
any further amendment or supplement thereto made by the Company prior to the
Closing Date, (other than the financial statements and related schedules, other
financial data and oil and gas reserve and production data therein, as to which
such counsel need express no opinion), when they became effective or were filed
with the Commission, as the case may be, complied as to form in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder.
     (xiv) The statements in the Offering Circular under the caption “Certain
United States Federal Income Tax Considerations,” insofar as they refer to
statements of law or legal conclusions, fairly summarize the matters referred to
therein in all material respects, subject to the qualifications and assumptions
stated therein.
     (xv) The statements in the Offering Circular under the captions
“Description of Other Indebtedness,” and “Description of Notes” insofar such
statements purport to summarize certain provisions of documents referred to
therein and reviewed by such counsel, fairly summarize such provisions in all
material respects, subject to the qualifications and assumptions stated therein.
     (xvi) Assuming the accuracy of the representations and warranties of the
Company and the Purchaser as to matters of fact of the parties contained in this
Agreement, the performance by them of the agreements contained therein and
compliance with the procedures set forth in the Offering Circular, it is not
necessary in connection with (i) the offer, sale and delivery of the Offered
Securities and of the Subsidiary Guarantees by the Company and the Subsidiary
Guarantors to the Purchaser pursuant to this Agreement or (ii) the initial
resales of the Offered Securities by the Purchaser in the manner contemplated by
this Agreement, to register the Offered Securities or the Subsidiary Guarantees
under the Securities Act or to qualify the Indenture under the Trust Indenture
Act, it being understood that no opinion is expressed as to any subsequent
resale of the Offered Securities or the Subsidiary Guarantees.
     Such counsel shall also state that they have participated in conferences
with officers and representatives of the Company, and with representatives of
its independent registered public accounting firm and reserve engineer and with
the Purchaser and its counsel at which the contents of the Offering

15



--------------------------------------------------------------------------------



 



Document and related matters were discussed and, although such counsel assumes
no responsibility for the accuracy, completeness or fairness of the statements
contained in the Offering Document (except as expressly provided above), no
facts have come to the attention of such counsel to lead such counsel to believe
that the Offering Document (other than (i) the financial statements or schedules
included or incorporated by reference therein, including the notes thereto and
the auditors’ reports thereon, (ii) the estimated oil and natural gas reserve
evaluations and related calculations of Miller and Lents, Ltd., independent
petroleum engineers, (iii) the other information of a financial or reserve
nature (including production data) included or incorporated by reference
therein, and (iv) the exhibits thereto, as to which such counsel need not
comment), as of its date or as of the Closing Date contained or contains any
untrue statement of a material fact or omitted or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
     (d) The Purchaser shall have received from Andrews Kurth LLP, counsel for
the Purchaser, such opinion or opinions, dated the Closing Date, with respect to
the incorporation of the Company, the validity of the Offered Securities, the
Offering Circular, the exemption from registration for the offer and sale of the
Offered Securities and the Subsidiary Guarantees by the Company and the
Subsidiary Guarantors to the Purchaser and the resales by the Purchaser as
contemplated hereby and other related matters as CSFB may require, and the
Company shall have furnished to such counsel such documents as they request for
the purpose of enabling them to pass upon such matters.
     (e) The Purchaser shall have received a certificate, dated the Closing
Date, of the President or any Vice President and a principal financial or
accounting officer of the Company in which such officers, to the best of their
knowledge after reasonable investigation, shall state that the representations
and warranties of the Company in this Agreement are true and correct, that the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date, and
that, subsequent to the date of the most recent financial statements in the
Offering Document there has been no material adverse change, nor any development
or event involving a prospective material adverse change, in the condition
(financial or other), business, properties or results of operations of the
Company and its subsidiaries taken as a whole except as set forth in or
contemplated by the Offering Document or as described in such certificate.
     (f) The Engineer shall have delivered to the Purchaser on the Closing Date,
a letter in form and substance reasonably satisfactory to the Purchaser,
stating, as of the date hereof and as of the Closing Date (or, with respect to
matters involving changes or developments since the respective dates as of which
specified information with respect to the oil and gas reserves is given or
incorporated in the Offering Circular as of the date not more than five days
prior to the date of such letter), the conclusions and findings of such firm
with respect to the oil and gas reserves of the Company.
     (g) The Purchaser shall have received a letter, dated the Closing Date, of
Ernst & Young LLP which meets the requirements of subsection (a) of this
Section, except that the specified date referred to in such subsection will be a
date not more than three days prior to the Closing Date for the purposes of this
subsection.
     (h) The Purchaser shall have received on the Closing Date, and dated a date
as of or not more than three (3) business days prior to the Closing Date (five
(5) business days in the case of evidence of good standing in foreign
jurisdictions), satisfactory evidence of the good standing of the Company and
its subsidiaries in their respective jurisdictions of organization and their
good standing as foreign entities in such other jurisdictions as the Purchaser
may reasonably request, in each case in writing or in any standard form of
telecommunication from the appropriate Governmental Authorities of such
jurisdictions.
     (i) The Company shall have delivered to Wells Fargo Bank, National
Association, as trustee of the Company’s 8 3/8% Senior Subordinated Notes due
2014, an irrevocable notice of redemption of such securities pursuant to the
terms of the indenture governing such securities.

16



--------------------------------------------------------------------------------



 



     The Company will furnish the Purchaser with such conformed copies of such
opinions, certificates, letters and documents as the Purchaser reasonably
requests. CSFB may in its sole discretion waive as the Purchaser compliance with
any conditions to the obligations of the Purchaser hereunder.
     7. Indemnification and Contribution. (a) Each of the Company and the
Subsidiary Guarantors, jointly and severally, will indemnify and hold harmless
the Purchaser, its partners, directors and officers and each person, if any, who
controls such Purchaser within the meaning of Section 15 of the Securities Act,
against any losses, claims, damages or liabilities to which such Purchaser may
become subject, under the Securities Act or the Exchange Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the Offering Document, or any
amendment or supplement thereto, or the Exchange Act Reports, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, including any losses,
claims, damages or liabilities arising out of or based upon the Company’s
failure to perform its obligations under Section 5(a) of this Agreement, and
will reimburse each Purchaser for any legal or other expenses reasonably
incurred by such Purchaser in connection with investigating or defending any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the Company and the Subsidiary Guarantors will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from any of such documents in
reliance upon and in conformity with written information furnished to the
Company by or through CSFB specifically for use therein.
     (b) The Purchaser will indemnify and hold harmless the Company, the
Subsidiary Guarantors, their respective directors and officers and each person,
if any, who controls the Company or any Subsidiary Guarantor within the meaning
of Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the Company or any Subsidiary Guarantor
may become subject, under the Securities Act or the Exchange Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the Offering Document, or any
amendment or supplement thereto, or any related offering circular, or arise out
of or are based upon the omission or the alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by or through CSFB
specifically for use therein, and will reimburse any legal or other expenses
reasonably incurred by the Company or a Subsidiary Guarantor in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred.
     (c) Promptly after receipt by an indemnified party under this Section of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
subsection (a) or (b) above, notify the indemnifying party of the commencement
thereof; but the omission so to notify the indemnifying party will not relieve
it from any liability which it may have to any indemnified party otherwise than
under subsection (a) or (b) above. In case any such action is brought against
any indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes
(i) an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any indemnified party.

17



--------------------------------------------------------------------------------



 



     (d) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Subsidiary Guarantors on the one hand and the Purchaser on the other from the
offering of the Offered Securities or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Subsidiary
Guarantors on the one hand and the Purchaser on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Subsidiary Guarantors on the one hand
and the Purchaser on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company and the Subsidiary Guarantors bear to the total discounts and
commissions received by the Purchaser from the Company under this Agreement. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or any Subsidiary Guarantor or the Purchaser and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
subsection (d). No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total discounts, fees and commissions received by such Purchaser
exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.
     (e) The obligations of the Company and the Subsidiary Guarantors under this
Section shall be in addition to any liability which the Company and the
Subsidiary Guarantors may otherwise have and shall extend, upon the same terms
and conditions, to each person, if any, who controls any Purchaser within the
meaning of the Securities Act or the Exchange Act; and the obligations of the
Purchaser under this Section shall be in addition to any liability which the
Purchaser may otherwise have and shall extend, upon the same terms and
conditions, to each person, if any, who controls the Company or any Subsidiary
Guarantor within the meaning of the Securities Act or the Exchange Act.
     8. Default of Purchaser. [INTENTIONALLY OMITTED].
     9. Survival of Certain Obligations. If for any reason the Securities are
not delivered by or on behalf of the Company as provided herein, the Company
will reimburse the Purchaser through you for all out-of-pocket expenses approved
in writing by you, including fees and disbursements of counsel, reasonably
incurred by the Purchaser in making preparations for the purchase, sale and
delivery of the Securities, but the Company shall then be under no further
liability to any Purchaser except as provided in Sections 5(h) and 7 hereof.
     10. Notices. All communications hereunder will be in writing and, if sent
to the Purchaser will be mailed, delivered or telegraphed and confirmed to
Credit Suisse First Boston LLC, Eleven Madison Avenue, New York, New York 10010,
Attention: Investment Banking Services, with a copy to: Andrews Kurth LLP, 600
Travis Street, Suite 4200, Houston, Texas 77002 (fax: (713) 220-4285),
Attention: David C. Buck, or if sent to the Company, will be mailed, delivered
or telegraphed and confirmed to it at 777 Main Street, Suite 1400, Fort Worth,
Texas 76102 (fax: (817) 339-0933); Attention: I. Jon Brumley, with a copy to:
Baker Botts L.L.P., One Shell Plaza, 910 Louisiana, Houston, Texas 77002 (fax:
(713) 229-7868), Attention: Sean T. Wheeler; provided, however, that any notice
to a Purchaser pursuant to Section 7 will be mailed, delivered or telegraphed
and confirmed to such Purchaser.
     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

18



--------------------------------------------------------------------------------



 



     12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
     13. Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:
     (a) The Purchaser has been retained solely to act as the initial purchaser
in connection with the sale of the Company’s securities and no fiduciary,
advisory or agency relationship between the Company and the Purchaser has been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Purchaser has advised or is advising the Company on
other matters;
     (b) the price of the securities set forth in this Agreement was established
by the Company following discussions and arms-length negotiations with the
Purchaser, and the Company is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement;
     (c) it has been advised that the Purchaser and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that the Purchaser has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship; and
     (d) it waives, to the fullest extent permitted by law, any claims it may
have against the Purchaser for breach of fiduciary duty or alleged breach of
fiduciary duty with respect to the transactions contemplated by this Agreement,
the process leading thereto and any previous transactions in which the Purchaser
and the Company were both involved and agrees that the Purchaser shall have no
liability (whether direct or indirect) to the Company with respect thereto.

19



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with the Purchaser’s understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and the
Purchaser in accordance with its terms.

                          Very truly yours,
 
                        ENCORE ACQUISITION COMPANY
 
                        By:   /s/ Roy W. Jageman                   Name:   Roy
W. Jageman             Title:   Executive Vice President, Chief Financial      
          Officer and Corporate Secretary    
 
                        EAP ENERGY, INC.
 
                        By:   /s/ Roy W. Jageman                   Name:   Roy
W. Jageman             Title:   Executive Vice President, Chief Financial      
          Officer and Corporate Secretary    
 
                        EAP ENERGY SERVICES, L.P.
 
                        By:   EAP Energy, Inc.,         its general partner
 
                            By:   /s/ Roy W. Jageman                      
 
          Name:   Roy W. Jageman    
 
          Title:   Executive Vice President, Chief    
 
              Financial Officer and    
 
              Corporate Secretary    
 
                        EAP OPERATING, INC.
 
                        By:   /s/ Roy W. Jageman                   Name:   Roy
W. Jageman             Title:   Executive Vice President, Chief Financial      
          Officer and Corporate Secretary    
 
                        EAP PROPERTIES, INC.
 
                        By:   /s/ Robert A. Sagedy                   Name:  
Robert A. Sagedy             Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                          ENCORE OPERATING, L.P.
 
                            By:   EAP Operating, Inc.,             its general
partner
 
                                By:   /s/ Roy W. Jageman                  
 
              Name:   Roy W. Jageman
 
              Title:   Executive Vice President, Chief
 
                  Financial Officer, and
 
                  Corporate Secretary
 
                        ENCORE OPERATING LOUISIANA LLC
 
                        By:   /s/ Tom Olle                   Name: Tom Olle    
    Title: President

 



--------------------------------------------------------------------------------



 



The foregoing Purchase Agreement
is hereby confirmed and accepted
as of the date first above written.

     
 
  Credit Suisse First Boston LLC
 
   
 
            /s/ Phil Z. Pace
 
   
 
       Phil Z. Pace
 
       Managing Director

 